DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Patent Application No. 2019-133808 filed on July 19, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
“System, Apparatus, Storage Medium, and Method to Provide a Route and Aid for People In Need of Assistance”

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6: “configured to gives” should read “configured to give[[s]]”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitations are: 
Claim 7: “an announcement apparatus that communicates…”
Claim 8: “a terminal apparatus that communicates…”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “an announcement apparatus”, such corresponding structure(s) described as performing the claimed function in the specification are recited in Para. 14 and shown in Fig. 3:
[0014] “The announcement apparatus 12 is, for example, a device that has a communication function and that outputs information in the form of sounds or images, such as a speaker or a display.”

Regarding “a terminal apparatus”, such corresponding structure(s) described as performing the claimed function in the specification are recited in Para. 14 and shown in Fig. 5:
[0014] “The terminal apparatus 14 is, for example, a general portable electronic device such as a smartphone or a tablet computer, but the terminal apparatus 14 is not limited to this example and may be an electronic device dedicated to the information processing system 11.”

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 12, and 18, the limitation “a link and a node which pass through the first facility” is unclear and renders the claim indefinite. In light of the currently pending application, it is unclear how both a link and a node “pass through” a facility when links and nodes appear to be consecutive in a path. According to currently pending specification Para. 23, “A link is a path connecting two different nodes.” Further, it is unclear how a node can possibly “pass through” a facility when, according to currently pending specification Para. 23, “a node is a point”. Lastly, currently pending specification Para. 23 recites: “The memory 20 may store a location of a specific type of facility, as described later, in association with, for example, a link OR a node.” Thus, it is unclear how both a link AND a node pass through a first facility.
In the interest of compact prosecution, the examiner will interpret claims 4, 12, and 18 as follows: 
Claim 4: when it is recognized for the first help request that assistance is available at a section which passes through the first facility, the controller is configured to allow use of the section which passes through the first facility in generation of the section of the route to be traveled by wheelchair.
Claim 12: when it is recognized for the first help request that assistance is available at a section which passes through the first facility, allowing use of the section which passes through the first facility in generation of the section of the route to be traveled by the wheelchair.
Claim 18: when it is recognized for the first help request that assistance is available at a section which passes through the first facility, allowing use of the section which passes through the first facility in generation of the section of the route to be traveled by the wheelchair.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	On January 7, 2019, the USPTO released new examination guidelines for determining whether a
claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-
statutory subject matter if it does not fall within one of the four statutory categories of invention (step
1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract
idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not
recite additional elements that provide significantly more than the recited judicial exception (step 2B).

	Step 1: Applicant’s independent claim 1 is directed toward an apparatus. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

 	With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


	Step 2A Prong I Analysis: Applicant’s independent claim 1 recites the abstract idea “when a request for a search for a route between two locations is recognized, generate, using a link and a node at which travel by a wheelchair is possible, a section to be included in the route between the two locations and that is to be traveled by the wheelchair” which comprises “Mental Processes”. A person can mentally generate a path in his or her mind. A person may also mentally generate a portion of the mental path so that at least a section of the path is suitable for wheelchair travel.  For example, the person’s environment may include both stairs and a ramp. In such an environment, the person may mentally generate a path that has a section including the ramp (rather than the stairs) so a wheelchair may travel the path. Further, a person is mentally capable of generating a path and/or a section of a path to include features such as branches or intersections (i.e. links and nodes). Lastly, a person is capable of mentally generating a path and/or sections of a path in response to a request for the path to be generated. 
With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

	Step 2A prong II Analysis: claim 1 recites the additional limitation of “a controller”, which is an example of merely using a computer as a tool to perform an abstract idea.

	With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is
insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are


	Step 2B Analysis: Applicant’s claim 1 recites the additional element of “a controller” that performs the recited function, but does not provide significantly more than the recited judicial exception because “a controller” is a generic computer being used to perform the generic function. This additional limitation of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

	Test for patentability conclusion: Thus, since claim 1 is reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

	Regarding independent claim 9, independent claim 9 recites a generic non-transitory computer-readable storage medium storing a program which, when executed, causes an information processing apparatus to execute a process, the process comprising substantially the same limitations as independent claim 1. Thus, claim 9 is rejected under 35 U.S.C. § 101 for the same reasons as claim 1 outlined above.

	Regarding independent claim 15, independent claim 15 recites an information processing method implemented by an information processing apparatus, the information processing method comprising substantially the same limitations as independent claim 1. Thus, claim 15 is rejected under 35 U.S.C. § 101 for the same reasons as claim 1 outlined above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasperski US PG Publication 20200025574 (hereinafter Kasperski).

Regarding claim 1, Kasperski discloses:
An information processing apparatus comprising: 
a controller [[Kasperski, Para. 4, Para. 23] “One aspect of this disclosure is directed to a personal mobility device (PMD) comprising autonomous functions carried out by a processor…Navigable routes may be determined by the processor;”also see [0023] “processor 201 may utilize navigational data indicating routes within the environment that are navigable by the associated PMD”] configured to, when a request for a search for a route between two locations is recognized, [[Kasperski, Para. 22, Para. 32] “The maneuvering functions may be controlled by the processor 201 in response to user commands entered using a human-machine interface. The maneuvering functions may be controlled by the processor 201 in response to a request for autonomous or semi-autonomous navigation of the associated PMD;” also see [0032] “The autonomous navigation plan begins at a starting location 501 in a first area of the environment, and determines a route to a destination 503 in a second area of the environment.”] generate, using a link and a node at which travel by a wheelchair is possible, a section to be included in the route between the two locations and that is to be traveled by the wheelchair. [[Kasperski, Para. 23, Para. 30, Para.35, Para. 36 Fig. 5] “processor 201 may utilize navigational data indicating routes within the environment that are navigable by the associated PMD;” also see [0030] “FIG. 4 an illustration of a personal mobility device 400 in the form of a motorized wheelchair;” also see [0035] “…the PMD analyzes the pathways available within environment 500 between starting location 501 and destination 503 and selects one of the pathways for assessment. Pathways may be assessed based upon individual branches (i.e. links) of travel, with each branch being particularly assessed according to user preferences…In the depicted embodiment, a first branch 509 and second branch 511 are assessed to be suitable for navigation. First branch 509 is obstructed by fixed-obstacle 505a, which impedes navigation by the PMD. Thus, first branch 509 is eliminated from consideration, and second branch 511 is selected for the autonomous navigation plan;” also see [0036] Second branch 509 terminates at a junction point 513 (i.e. node), where additional branches may be utilized en route to destination 503;” also see Fig. 5 reproduced below showing sections generated by links (509, 511, 515, 519, etc.) and nodes (501, 513)]

    PNG
    media_image1.png
    647
    413
    media_image1.png
    Greyscale


Regarding claim 9, claim 9 recites a non-transitory computer-readable storage medium storing a program which, when executed, causes an information processing apparatus to execute a process, the process comprising limitations substantially similar to the limitations of claim 1. Thus, claim 9 is rejected for the same reasons as claim 1 above. 
Further, Kasperski discloses the additional limitation of claim 9 of a non-transitory computer-readable storage medium storing a program which, when executed, causes an information processing apparatus to execute a process [[Kasperski, Para. 20, Fig. 2] “Process cluster 103 may additionally internal data store 203. Internal data store 203 may comprise instructions for execution by processor 201;” also see Fig. 2 wherein internal data store 203 is connected to processor 201]

Regarding claim 15, claim 15 recites an information processing method implemented by an information processing apparatus, the information processing method comprising limitations substantially similar to the limitations of claim 1. Thus, claim 15 is rejected for the same reasons as claim 1 outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperski in view of Yamada JP 2002190097 A (hereinafter Yamada).

Regarding claim 2, Kasperski discloses the information processing apparatus according to claim 1 as outlined above.
But Kasperski does not explicitly disclose wherein the controller is configured to notify an announcement apparatus of an expected arrival time for a location at which the announcement apparatus exists based on a location of a requestor of the search for the route and a time at which the requestor is at the location, the announcement apparatus being situated in the section of the route to be traveled by the wheelchair.
However, Yamada teaches:
wherein the controller [[Yamada, Abstract, Para. 11] “an automatic notification system…by means of a central computer;” also see [0011] “10 is a central computer”] is configured to notify an announcement apparatus of an expected arrival time for a location at which the announcement apparatus exists based on a location of a requestor of the search for the route and a time at which the requestor is at the location, [[Yamada, Abstract, Para. 1, Para. 4, Para. 13, Para. 15] “The terminal device 4 (i.e. announcement apparatus) receives the notice signal and displays information about the mobile machine 1;” also see [0001] “The present invention manages location information and information on a destination of a mobile device carried by a person with a disability such as a wheelchair user;” also see [0004] “A central computer that manages information determines that the mobile device has approached the destination, automatically notifies the terminal device installed at the destination, position information sent from the mobile device 1 is sent to the central computer 10…and stored as the current position of the mobile device 1…;” also see [0015] “The terminal device 4 installed at the moving destination of the mobile device 1 receives the notification signal transmitted from the central computer 10, and determines that the mobile device 1 is approaching. Then, based on the received notification signal, a display notifying the approach of the mobile device 1, for example, in the case of a station, "Mr. A: Arrive at the third platform " Notify by audio alarm. With this message, the service provider knows the arrival schedule of the user of the mobile device 1 and rushes to the arrival position to wait.”] the announcement apparatus being situated in the section of the route to be traveled by the wheelchair. [[Yamada, Para. 4 “A central computer that manages information determines that the mobile device has approached the destination, automatically notifies the terminal device installed at the destination, and provides an automatic notification system that prompts for service preparation.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus as disclosed by Kasperski to include the teachings of Yamada. The modification would have been obvious because it prevents both the wheelchair user and the service provider from waiting at the destination for long periods of time before the wheelchair user can receive assistance and/or the service provider can provide assistance.

Regarding claim 7, claim 7 recites an information processing system comprising: the information processing apparatus according to claim 1; and an announcement apparatus that communicates with the information processing apparatus, wherein the controller is configured to perform substantially the same limitations of claim 2. Thus, claim 7 is rejected for the same reasons as claim 2 outlined above. 	Further, Yamada teaches the additional limitation of claim 7 of an announcement apparatus that communicates with the information processing apparatus [[Yamada, Para. 4] “A central computer (i.e. information processing apparatus)…automatically notifies the terminal device (i.e. announcement apparatus)…”]

Regarding claim 10, claim 10 recites a non-transitory computer-readable storage medium which causes an information processing apparatus to execute a process with substantially the same limitations as claim 2. Thus claim 10 is rejected on the same basis as claim 2 outlined above. 

Regarding claim 16, claim 16 recites an information processing method with substantially the same limitations as claim 2. Thus, claim 16 is rejected on the same basis as claim 2 outlined above. 

Claims 3, 4, 8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperski in view of Sato JP 2016038623 A (hereinafter Sato).

Regarding claim 3, Kasperski discloses the information processing apparatus according to claim 1 as outlined above.
But Kasperski does not explicitly disclose wherein when the section to be traveled by the wheelchair on the route includes a specific type of facility, the controller is configured to send a help request for an expected arrival time for the specific type of facility.
However, -----Sato teaches:
wherein when the section to be traveled by the wheelchair on the route includes a specific type of facility, the controller is configured to send a help request for an expected arrival time for the specific type of facility. [[Sato, Para. 30, Para. 32, Para. 35, Para. 38-41] “The movement support server 20 searches for and extracts a route between the departure station and the destination station…;” also  [0035] “Both routes 1 and 2 move from station A to station C via station B. At stations A, B and C, it has been shown that assistance can be requested when getting off and getting on. Furthermore, at each station of A station, B station and C station, the platform (i.e. a first facility) where people with disabilities get on and off…etc. are shown;” also see [0038] “The handicapped person notifies the movement support server 20 from the handicapped person side communication terminal 10 as a decision route by operating the selection button on the route side to be used among the routes 1 and 2…When the route is determined, the mobility support server 20 is automatically notified of the assistance request for the boarding station and the getting-off station for which assistance can be requested;” also see [0039] “there is a button on the display of the communication terminal 10 on the disabled side that allows the disabled to select whether or not to request assistance when getting on and off at the boarding station;” also see [0040] “the facility-side communication terminal 40 of the station [is] notified by the handicapped person communication terminal 10 of the caregiving request according to the decision route and the caregiving request notified from the handicapped person communication terminal 10. Assistance request, name of the disabled person who is the target of assistance, travel date and time of the disabled person, departure station, destination station, place to assist the disabled person at the relevant station;” also see [0041] “If the facility-side communication terminal 40 of the station for which assistance has been requested can secure the assistance personnel at the travel date and time of the disabled person, the mobility support server 20 is informed that the assistance request can be accepted.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus disclosed by Kasperski to include the teachings of Sato. The modification would have been obvious because it enables a person with a 

Regarding claim 4, the combination of Kasperski and Sato teaches the information processing apparatus according to claim 3 as outlined above. 
Sato further teaches:
wherein when the specific type of facility is a first facility, the controller is configured to send a first help request for the first facility [[Sato, Para. 35, Para. 38, Para. 40] “Both routes 1 and 2 move from station A to station C via station B. At stations A, B and C, it has been shown that assistance can be requested when getting off and getting on. Furthermore, at each station of A station, B station and C station, the platform where people with disabilities get on and off,…the appropriate car number when boarding in a wheelchair,…etc. are shown,” wherein, according to currently pending specification Para. 27 a first facility may be a platform at which passengers get on and off a vehicle or a train; also see [0038] “When the route is determined, the mobility support server 20 is automatically notified of the assistance request for the boarding station and the getting-off station for which assistance can be requested;” also see [0040] “the facility-side communication terminal 40 of the station [is] notified by the handicapped person communication terminal 10 of the caregiving request according to the decision route…”] and 
when it is recognized for the first help request that assistance is available at a section which passes through the first facility, the controller is configured to allow use of the section which passes through the first facility in generation of the section of the route to be traveled by wheelchair. [[Sato, Para. 42] “The mobile support server 20 notifies the handicapped person side communication terminal 10 whether or not the assistance request notified from the facility side communication terminal 40 can be accepted. When the communication terminal 10 on the handicapped side acquires the ability to accept a care request from the movement support server 20, it stores and manages the information such as the movement route…,” wherein it is interpreted that a section of the movement route must pass through the first facility (i.e. the platform where people with disabilities get on and off) since assistance is being requested for getting on/off.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus taught by the combination of Kasperski and Sato to include these additional teachings of Sato. The modification would have been obvious because it enables a person with a disability to confirm that they will receive assistance where it is needed in their route. See Sato, Para. 9: “notification means notifies the communication terminal on the handicapped side whether or not the assistance request acquired from the communication terminal on the facility side can be accepted.”

Regarding claim 8, claim 8 recites an information processing system with substantially the same limitations as claim 3. Thus, claim 8 is rejected on the same basis as claim 3 outlined above.
Further, Sato teaches the additional limitations of claim 8 of a terminal apparatus that communicates with the information processing apparatus [[Sato, Para. 12] “The mobility support system 2 shown in FIG. 1 includes a communication terminal 10 on the handicapped side, a mobility support server 20, a communication terminal 40 on the facility side, a website 50 of the facility, and a route search application 60. The handicapped person side communication terminal 10, the mobility support server 20, and the facility side communication terminal 40 communicate with each other via a network.”]

Regarding claim 11, claim 11 recites a non-transitory computer-readable storage medium which causes an information processing apparatus to execute a process with substantially the same limitations as claim 3. Thus claim 11 is rejected on the same basis as claim 3 outlined above. 

Regarding claim 12, claim 12 recites a non-transitory computer-readable storage medium which causes an information processing apparatus to execute a process with substantially the same limitations as claim 4. Thus claim 12 is rejected on the same basis as claim 4 outlined above.

Regarding claim 17, claim 17 recites an information processing method with substantially the same limitations as claim 3. Thus, claim 17 is rejected on the same basis as claim 3 outlined above. 

Regarding claim 18, claim 18 recites an information processing method with substantially the same limitations as claim 3. Thus, claim 18 is rejected on the same basis as claim 3 outlined above.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperski and Sato, further in view of Childress et al. US PG Publication 20180018718 (hereinafter Childress).

Regarding claim 5, the combination of Kasperski and Sato teaches the information processing apparatus according to claim 3.
But the combination does not explicitly teach wherein when a current location of a requestor of the search for the route is within a predetermined range from the specific type of facility, the controller is configured to send an approach notification indicating that the requestor is approaching.
However, Childress teaches:
wherein when a current location of a requestor of the search for the route is within a predetermined range from the specific type of facility, the controller is configured to send an approach notification indicating that the requestor is approaching. [[Childress, Para. 14, Para. 59, Para. 5] “a service provider…may be notified of the impending arrival of a user…using geofencing techniques that notify the service provider when the user's user device (e.g., mobile phone, tablet, etc) is within a threshold distance or threshold arriving time of the service provider's facility (e.g., as the user is en route to the service provider's facility or location);” also see [0059] FIGS. 4A and 4B show an overview of an example implementation in accordance with aspects of the present invention. As shown in FIG. 4A, a geofence may be defined around a service provider location. The geofence may be user configurable and may be represented as a threshold radius distance from the service provider location, or as a threshold arrival time from the service provider location. As shown in FIG. 4A, a user device 210 may enter into the geofence (at step 1.1). For example, a user of the user device 210 may enter into the geofence as the user approaches the service provider location;” also see [0005] “program instructions are stored on the computer readable storage medium for execution by the CPU”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus as taught by the combination of Kasperski and Sato to include the teachings of Childress. The modification would have been obvious because it ensures that staff are available and prepared to assist an arriving user. Delays in providing assistance may cause a user inconvenience. See Childress, Para. 2.

Regarding claim 13, claim 13 recites a non-transitory computer-readable storage medium which causes an information processing apparatus to execute a process with substantially the same limitations as claim 5. Thus claim 13 is rejected on the same basis as claim 5 outlined above.

Regarding claim 19, claim 19 recites an information processing method with substantially the same limitations as claim 5. Thus, claim 19 is rejected on the same basis as claim 5 outlined above. 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperski, Sato, and Childress, further in view of Kayhani et al. US PG Publication 20190279496 (hereinafter Kayhani)

Regarding claim 6, the combination of Kasperski, Sato, and Childress teaches the information processing apparatus according to claim 5 as outlined above. 
But the combination does not explicitly teach wherein when travel assistance has been performed, the controller is configured to gives a point to a helper who performed the travel assistance.
However, Kayhani teaches:
wherein when travel assistance has been performed, the controller is configured to give[[s]] a point to a helper who performed the travel assistance. [[Kayhani, Para. 20, Para. 33, Para. 45] “In some embodiments, the transit system may provide incentives to encourage people to register and serve as helpers. For example, once the helper has helped the disabled person, they can confirm this on their mobile device and this may credit (i.e. give a point to) the helper's account…;” also see [0030] “In cases where assistance was rendered by a helper, the mobile device 102 may communicate a message to a central computer or server 108 of the transit system that indicates the assistance, as well as an identifier of the helper/helper device 104. The server 108 may record this information and use it to provide an incentive or reward to the helper who rendered assistance to the user;” also see Para. 45 and Para. 54] Note: “point” is being interpreted in view of its plain meaning of “a unit of credit toward an award or benefit”.
 to achieve a controller configured to give a point to a helper who performed travel assistance. The modification would have been obvious because it “provide[s] incentives to encourage people to register and serve as helpers,” see -Kayhani, Para. 20.

Regarding claim 14, claim 14 recites a non-transitory computer-readable storage medium which causes an information processing apparatus to execute a process with substantially the same limitations as claim 6. Thus claim 14 is rejected on the same basis as claim 6 outlined above.

Regarding claim 20, claim 20 recites an information processing method with substantially the same limitations as claim 6. Thus, claim 20 is rejected on the same basis as claim 6 outlined above. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668